Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 30, 2016                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  152245(43)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  WILLIAM GARCIA, Personal Representative of                                                                Joan L. Larsen,
  the Estate of BEVERLY KAY GARCIA,                                                                                   Justices
                Plaintiff-Appellee,
  v                                                                 SC: 152245
                                                                    COA: 320781
                                                                    Manistee CC: 11-014339-NH
  WEST SHORE MEDICAL CENTER, RICHARD
  A. SCHARP, JR., M.D., and RAYMOND E.
  SCHMOKE, M.D.,
             Defendants-Appellants,
  and
  MUNSON HEALTHCARE and MANISTEE
  COUNTY,
          Defendants.

  _________________________________________/

         On order of the Chief Justice, a stipulation signed by counsel for the parties
  agreeing to the dismissal of appellants’ motion for reconsideration is considered, and the
  motion for reconsideration is DISMISSED with prejudice and without costs.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 30, 2016
         d0927
                                                                               Clerk